This case came by writ of error complaining that the' lower court erred in overruling the motion for a new trial. On this question the court is evenly divided, Beck, P. J., and Hill and Hines, JJ., being of the opinion that the court did not err in overruling the motion, and Rus*786sell, O. J., and Atkinson and Gilbert, JJ., being of the contrary opinion; and the judgment stands affirmed by operation of law.
No. 8302.
November 13, 1931.
E. E. Merry, G. L. Worthy, and M. L. Ledford, for plaintiffs in error.